Allowability notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 7/1/2022 after the Final office action mailed on 4/1/22, wherein rejected claims in said office action have been canceled to place previously indicated allowable claims in condition for the allowance. Therefore the finality of the final office action has been withdrawn and the notice of allowance is issued.

Claim status
2.	In the claim listing of 7/1/22, claims 1, 3-8, 10, 17, 34, 36-42 and 45-46 are pending in this application. Claim 10 is amended to fix the minor informality. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.

Withdrawn Rejections and Response to the Remarks 
3.	The previous rejection of claims 22-24 under 35 USC 102(a)(1) as being anticipated by Cutler has been withdrawn in view of  cancelation of said claims.
4.	The previous rejection of claims 22-23 under 35 USC 102(a)(1) as being anticipated by Thompson has been withdrawn in view of  cancelation of said claims.
The arguments are directed to “Applicant respectfully disagrees” but has canceled claims 22-24. The arguments are moot in view of cancelation of claims 22-24.


Examiner’s comment
5.	Claims 1, 3-8, 10, 17, 34, 36-42, 45 and 46 have been renumbered as claims 1-19 and presented in the same order as presented by the applicant.

Conclusion
6.	Claims 1, 3-8, 10, 17, 34, 36-42, 45 and 46 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634